DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 2 (claims 10-11 and 15-20) in the reply filed on 03/04/2022 is acknowledged. The traversal is on the grounds that Petri (US 2017/0340683) fails to break unity of invention because there is not a “reasonable probability” Petri’s strain (DSM 32315) is the same as recited strain (DSM 32685) because DSM 32315 was isolated by a German company from “environmental samples” (Petri, [0116]) whereas DSM 32685 was isolated from canine feces in Denmark (Specification, p. 3, lines 33-35). This argument has been considered but is not found persuasive because although DSM 32315 was deposited by a German company, there are no details given as to the source of the microorganism or the location where DSM 32315 was isolated. For example, “environmental samples” may encompass animal feces found in the environment and in any location. The reasonable probability that the strains are identical is supported by Applicant’s argument that “not all B. subtilis strains exhibit the same properties as DSM 32685” (Remarks, p. 6, par. 4). As discussed in the Restriction Requirement, both the instantly claimed strain and Petri’s strain share the property of inhibiting growth of C. perfringens, E. coli, and Salmonella enterica (Petri, [0061] and Specification, p. 19, lines 32-37 through p. 20, lines 1-3). 
Applicant’s request for rejoinder for Group 2 and Group 3 is noted. Applicant argues that there is no significant burden in examining both groups. Restriction for national stage applications is not based upon burden, but rather is based upon the rules set forth in 37 CFR 1.475. According to 37 CFR 1.475(d), only the first combination of categories is considered part of a proper combination group. Therefore, second and subsequently claimed processes lack unity of invention a priori. 
Nevertheless, Applicant is reassured that rejoinder will be considered should the elected claims be found to be in condition for allowance. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 2-9 are cancelled. Claims 1, 12-13, and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 10-11 and 15-20 have been examined on their merits.

Priority
	The instant application claims priority to EP18152596.5 filed on 01/19/2018 with the European Patent Office. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it is three paragraphs and 158 words in length. Applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b) and 37 C.F.R. 1.72(b).
The disclosure is objected to because of the following informalities:
“Bacillus” should be italicized in p. 1, line 25, p.2, lines 15 and 33; p. 4, line 5; p. 11, lines 13 and 16; p. 16, lines 19, 20, and 22; p. 17, line 2; and p. 19, lines 26 and 28;
The genera Lactobacillus, Lactococcus, Streptococcus, Bacillus, Pediococcus, Enterococcus, Leuconostoc, Carnobacterium, Propionibacterium, Bifidobacterium, Clostridium and Megasphaera should be italicized in p. 14, lines 27-30;
Bordetella, Staphylococcus, Erysipelothrix rhusiopathiae, Salmonella, Yersinia, Klebsiella, Shigella, Enterobacter, Avibacterium, Haemophilus, Brachyspira, and Campylobacter should be italicized in p. 19, line 32 through p. 20, line 3;
S. heidelberg, S. infantis, S. enteritidis, S. schwarzengrund & S. typhimurium should be italicized and the species name should be changed to lowercase in the title and caption of Table 4 (p. 31). 
Appropriate correction is required.

Claim Objections
	Claim 10 is objected to because “Log10” should be properly written as “log10” or “log base 10”.
	Claim 15 is objected to because there are two items labeled as “iv)”.
Claim 20 is objected to because “Direct Fed Microbial” should not be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-11 and 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of the Bacillus subtilis strain deposited under accession number DSM 32685, said strain being deposited in the Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH on November 15, 2017. Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. 
Applicant indicates that DSM 32685 has been deposited under the conditions of the Budapest Treaty (Specification, p. 24, lines 10-14). 
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. 
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claims 10-11 and 15-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for inhibiting colonization and infection of some bacterial species, does not reasonably provide enablement for inhibiting colonization and infection of all bacterial species.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04
further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
 With respect to the nature of the invention, the instant claims are drawn to methods for inhibiting a bacterial colonization or bacterial infection comprising administering to an animal in need thereof an effective amount of a Bacillus subtilis strain.  Applicant does not directly define the term “inhibiting” but defines “inhibitory activity” to mean inhibition of some or all of a bacterial species and/or that some or all of the said species are killed (p. 7, line 39 through p. 8, line 9). “Inhibiting” is being interpreted to mean any reduction of colonization or infection of a bacterial species.
With respect to the breadth of the claims, claims 10 and 15-20 are currently so broad as to encompass the inhibition of colonization or infection of any bacterial species. Claim 11 narrows the scope of the invention to inhibition of colonization or infection by Staphylococcus, Streptococcus, E. coli, and Salmonella enterica. This claim still broadly encompasses any member of the genus Staphylococcus or Streptococcus.
With respect to the state of the prior art, it is generally accepted within the art that Bacillus subtilis is capable of inhibiting the growth of other microorganisms. For example, Ramachandran et al. (The Scientific World Journal, 2014, Vol. 2014, pages 1-10) teaches Bacillus isolates are relatively well known for the production of a vast array of structurally unrelated antimicrobial compounds including iturin, surfactin, fengycins, bacteriocins, and bacteriocin like inhibitory substances (BLIS)(p. 1, right col., par. 1). Ramachandran et al. summarizes the findings of an antimicrobial activity assay using a B. subtilis isolate (B. subtilis RLID 12.1) and while Bacillus subtilis demonstrates a broad ability to inhibit microorganisms, it is not capable of inhibiting all microorganisms (Table 1, p. 2). 
With respect to the amount of direction provided by the inventor and working examples, applicant has sufficiently demonstrated that DSM32685 has the ability to inhibit Streptococcus canis DTU4438, Staphylococcus pseudintermedius DTU4438, Staphylococcus pseudintermedius KU ID30243, Staphylococcus pseudintermedius KU ID30618, and Staphylococcus pseudintermedius KU ID30377 (Tables 1 and 2, p. 27) as well as Escherichia coli O147, Escherichia coli O149, Salmonella enterica heidelberg, Salmonella enterica infantis, Salmonella enterica enteritidis, Salmonella enterica schwarzengrund, and Salmonella enterica typhimurium (Table 4, p. 31). Applicant asserts that the invention may be used to prevent, reduce, or control colonization or infection by Bordetella, Staphylococcus, Erysipelothrix rhusiopathiae, Clostridium perfringens, Clostridium septicum, Lactobacillales (e.g. Streptococcaceae), Enterobacteriaceae, Yersinia, Klebsiella, Shigella, Enterobacter, Pasteurellaceae (e.g. Pasteurella multocida), Avibacterium, Riemerella anatipestifer, Haemophilus, Pseudomonaceae (e.g. Pseudomonas aeruginosa), Brachyspira, and Campylobacter (p. 19, line 32 through p. 20, line 3) but does not provide working examples wherein DSM32685 was tested against these organisms.
With respect to the level of ordinary skill, the claimed invention requires a high level of skill such as an advanced degree in biological science or medicine.
With respect to the level of predictability and quantity of experimentation needed to use the invention, as demonstrated above, there is a low level of predictability that the DSM32685 strain would be necessarily capable of inhibiting all bacteria. Of note, Ramachandran et al. teaches that Bacillus subtilis RLID 12.1 was not able to inhibit Salmonella infantis (Id.), which was a serovar successfully inhibited by the instantly claimed microorganism. Therefore, it is apparent that there exists strain-level variation in inhibitory activity and thus low predictability of the capability of DSM32685 to inhibit growth even with knowledge of which species were previously shown to be successfully inhibited by Bacillus subtilis. 
Conclusion
In light of the Wands factors and the evidence as a whole, the disclosure does not provide sufficient description to enable persons having ordinary skill in the art to make and/or use the claimed invention commensurate in scope with the claims. It has been found that the invention is enabled for the inhibition of Staphylococcus pseudintermedius, Streptococcus canis, Escherichia coli, and Salmonella enterica but is not enabled for the inhibition of any other species without undue experimentation. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohn et al. (WO 2016/118840 A1).
	Cohn et al. (hereinafter Cohn) teaches animal feed or an animal feed additive comprising Bacillus strains which improve the health and performance of animals (p. 1, lines 23-24). Specific in vitro examples provided by Cohn include screening Bacillus strains for hemolysis (Example 1, p. 45, lines 6-33), determination of ability to inhibit growth of Clostridium perfringens (Example 2, p. 46, lines 19-25) and Escherichia coli (Example 4, p. 49, lines 23-26), sensitivity to antibiotics (Example 5, p. 51, line 20 through p. 52, line 2 and Tables 5.1-5.5), and enzyme production (Example 6, Tables 6.1-6.4). Specific in vivo examples provided by Cohn include treatment of Clostridium perfringens infection in broiler chickens (Example 7, summarized in Tables 7.3) and testing the effect of dietary supplementation of Bacillus strains on broiler performance (Examples 8-10, results in Tables 8.3, 9.3, and 10.3, summarized in Tables 11.1 and 11.2). 
	Regarding claims 10 and 16, Cohn teaches a method for treating a Clostridium perfringens infection (i.e. a bacterial colonization or bacterial infection) by administering an effective amount of Bacillus subtilis DSM 29870 and/or DSM 29871 or strains having all the identifying characteristics of Bacillus subtilis DSM 29870 and/or DSM 29871 or mutants of Bacillus subtilis DSM 29870 and/or DSM 29871 to an animal, which were isolated in Jamaica and Denmark, respectively (p. 15, lines 1-8; p. 24, lines 10-20; p. 48, lines 30-35).
Cohn does not teach the use of a strain labeled as DSM 32685 or a mutant thereof. However, given the substantial similarities between the instantly claimed DSM 32685 and DSM 29870 and DSM 29871, there exists reasonable probability that the instantly claimed strain or mutant strain is identical to one of the Bacillus subtilis strains or mutant strains disclosed by Cohn. 
The recited Bacillus subtilis strain (DSM 32685) that is used for inhibiting bacterial colonization or bacterial infection does not have the same designation as the Bacillus subtilis strains recited by Cohn (DSM 29870 and DSM 29871). However, the U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strains disclosed by Cohn. Since the instantly claimed strain (DSM 32685) and the prior art strains (DSM 29870 and 29871) have the same taxonomic classification and share the properties of being able to inhibit Clostridium perfringens (Cohn, p. 46, lines 19-25; Specification, p. 19, line 36), inhibit Escherichia coli (Cohn, p. 49, lines 23-26; Specification, p. 19, line 37), increase weight gain (Cohn, p.72, Table 11.2; Specification, p. 22, lines 30-36), improve feed conversion ratio (Id.), improve European Production Efficacy Factor (Cohn, p. 11, lines 20-23; Specification, p. 23, line 1), and exhibit susceptibility to vancomycin, gentamicin, kanamycin, streptomycin, erythromycin, clindamycin, tetracycline, and chloramphenicol (Cohn, p. 52-53, Tables 5.1 and 5.3; Specification, p. 5, lines 16-24), it demonstrates a reasonable probability that the instantly claimed strain or mutant strain are identical to the strains or mutant strains taught by Cohn. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant. 
Alternatively, Cohn teaches a need to develop tools and strategies for the prevention and control of Clostridium perfringens in monogastric animals and an advantage in discovering a solution which could be administered as an additive in animal feed (p. 2, lines 4-8). Although Cohn does not teach the specific strain DSM 32685 or a mutant strain of DSM 32685 for inhibiting a bacterial colonization or bacterial infection, it would be obvious to persons having ordinary skill in the art to perform the same method as the method taught by Cohn with a strain or mutant strain which has exhibited similar characteristics and capability to inhibit the growth of Clostridium perfringens and E. coli. A person having ordinary skill could perform this modification with a reasonable expectation of success as Cohn has shown that more than one strain of Bacillus subtilis is capable of inhibiting bacterial colonization or bacterial infection. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 10 and 16 are considered to be anticipated by or, alternatively, obvious over Cohn. 
Regarding claim 11, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10 and there exists a reasonable probability that either of the strains taught by Cohn are identical to the instantly claimed strain. Cohn teaches that the strains DSM 29870 and DSM 29871 are able to consistently inhibit the growth of Escherichia coli strains. This is considered to read on the instantly claimed limitation. This interpretation is supported by Applicant’s definition of “inhibitory activity against E. coli” which means that the growth is inhibited (p. 8, lines 11-13). Therefore, any level of inhibition of growth would be acceptable to read on the instant claim. 
Regarding claim 15, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches the method of administering the Bacillus subtilis strains may improve weight gain, feed conversion ratio, improve digestibility of nutrients or energy in a feed, prevent and/or control necrotic enteritis (i.e. lower enteritis frequency), improve European Production Efficacy Factor, and lower mortality (p. 4, lines 4-9; p. 11, lines 20-23; p. 72, Table 11.2 and lines 11-14; p. 28, lines 27-34; p. 61, Table 9.3 and lines 13-16).
Regarding claim 17, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches that the Bacillus subtilis strain being administered is in the form of spores (p. 4, lines 31-36; p. 13, lines 27-30; p. 28, lines 10-19).
Regarding claim 18, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches an embodiment wherein the animal feed or animal feed additive may further comprise one or more additional microbes from the genera Lactobacillus, Lactococcus, Streptococcus, Bacillus, Pediococcus, Enterococcus, Leuconostoc, Carnobacterium, Propionibacterium, Bifidobacterium, Clostridium, and Megasphera (p. 17, lines 28-33).
Regarding claim 19, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches an embodiment wherein the animal feed or animal feed additive further comprises one or more types of yeast (p. 18, lines 1-6).
Regarding claim 20, as discussed above, Cohn teaches or alternatively makes obvious the method of claim 10. Cohn teaches that the animal feed may be a direct fed microbe, premix, or a feed additive (p. 2, lines 33-37, p. 20, lines 18-25 and p. 28, lines 10-19). 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651